Citation Nr: 0326496	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  97-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed.

2.  Entitlement to service connection for residuals of a 
testicular injury.


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from August 1980 to August 
1981.  

Historically, a December 1996 rating decision by the St. 
Petersburg, Florida, Regional Office denied service 
connection for an acquired psychiatric disorder and residuals 
of a testicular injury.  After appellant was provided timely 
notification of that rating decision later that month, he did 
not file a timely Notice of Disagreement therewith.  That 
December 1996 rating decision represents the last final 
decision with regards to said service connection issues.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
St. Petersburg Regional Office, which denied reopening of 
those service connection claims.  Jurisdiction over the case 
was subsequently transferred to the Philadelphia, 
Pennsylvania, Regional Office (RO).  It appears that the St. 
Petersburg Regional Office and the RO, in subsequent 
determinations, reopened and denied on the merits said 
service connection claims.  See a May 1997 Statement of the 
Case and a November 2001 Supplemental Statement of the Case.  
In October 1998, the Board remanded the case for additional 
evidentiary development.  

In an April 2002 decision, the Board denied service 
connection on the merits for an acquired psychiatric 
disorder, variously diagnosed, and residuals of a testicular 
injury.  Appellant subsequently appealed that Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By a subsequent Order, the Court granted a Joint 
Motion for Remand, vacated said Board decision, and remanded 
the case for readjudication.  

Appellant's attorney subsequently withdrew from representing 
appellant (See September 2003 granted motion for withdrawal), 
and the service organization listed on the title page of this 
remand was subsequently recognized as appellant's 
representative and provided an opportunity to present 
additional evidence and argument in this case.  
REMAND

Appellant asserts that he has a variously classified 
psychiatric disability, including a post-traumatic stress 
disorder, and a testicular disorder as a result of service 
incidents.  He argues that while aboard the USS DUBUQUE (LPD-
8) as a boiler technician, he fell through missing plates in 
the propulsion plant on May 11, 1981, sustaining injuries 
including to the testicle; that on June 11, 1981, he suffered 
a "mental breakdown" when he had to save the ship by 
shutting down a boiler at which time he sustained burns of 
the hands; and that he was discharged from service on account 
of "PERMDY" [permanent medical disability] as military 
orders allegedly indicate.  

It does not appear that such alleged military orders are 
currently part of the evidentiary record.  The evidentiary 
record does include a May 1980 pre-enlistment drug abuse 
certificate form, which indicates that appellant initialed 
boxes on that form certifying that he had abused narcotics, 
dangerous drugs, or marijuana; and other pre-enlistment 
records listed a disorderly conduct offense in 1977 and 
incarceration for a 2nd degree burglary offense in 1978.  A 
DD-214 Form listed the reason for appellant's discharge from 
service as "misconduct-frequent involvement of a 
discreditable nature w[ith]/authorities."  Service 
administrative records dated in August 1981 listed appellant 
as ineligible for re-enlistment due to "frequent involvement 
of a discreditable nature with military authorities"; and 
that after a military drug and alcohol program advisor 
determined that appellant needed alcohol rehabilitation 
treatment, appellant had refused such treatment.  A service 
medical record does indicate that on May 11, 1981, appellant 
sustained a "minor" laceration to the neck; and he was 
treated on June 11, 1981 for 2nd degree burns of the hands 
allegedly after opening a valve in the engine room.  

Additionally, appellant alleges that there exist microfiche 
records of the USS DUBUQUE which have not been sought and 
obtained.  In this regard, appellant has recently submitted 
photocopies of such purported microfiche records, but without 
the actual microfiche or hardcopies of their content 
provided.  In 1998, appellant submitted a December 1997 
letter from an official of the Department of the Navy, Office 
of the Chief of Naval Operations, referring to appellant's 
recent request for documents pertaining to any injuries 
sustained by him during service; a "Dead in the Water" 
incident involving the USS DUBUQUE in the summer of 1981; and 
an alleged alteration of his DD-214 form that replaced 
"honorable" service discharge with "general" service 
discharge.  Said official advised that the National Personnel 
Records Center (NPRC) maintained service personnel files, 
including official DD-214.  Additionally, said official 
reported that she had contacted personnel with the Office of 
the Judge Advocate General, the U.S. Atlantic Fleet, the 
Naval Council of Personnel Boards, and the Naval Historical 
Center; and that no injury reports with regard to appellant's 
alleged injuries were on file at the Office of the Judge 
Advocate General, nor were any investigations on file 
regarding the alleged "Dead in the Water" incident.  Said 
official stated that any records concerning Physical 
Evaluation Board proceedings would be maintained by the Naval 
Council of Personnel Boards and that appellant's request had 
been forwarded there; and that the alleged "Dead in the 
Water" incident should be contained in Deck Logs of the USS 
DUBUQUE, which would be maintained by the Naval Historical 
Center, and that appellant's request had been forwarded 
there.  The evidentiary record does not currently include any 
response from the Naval Council of Personnel Boards or the 
Naval Historical Center.  It is unclear from the evidentiary 
record whether the originating agency has requested all 
available service medical records, service 
personnel/administrative/disciplinary records, military 
discharge orders, and any accidental injury 
investigation/line of duty reports from all appropriate, 
identified sources.  

Appellant also contends that while aboard said naval vessel 
or after returning to port at San Diego, California, he 
received assistance from a psychologist and the ship's 
chaplain; and that the psychologist's and ship chaplain's 
records should be sought and obtained to substantiate his 
claims at issue.  

Although in a June 1980 service entrance examination report 
medical questionnaire, appellant referred to a court-ordered 
1978 psychiatric evaluation, it is unclear whether the 
originating agency has attempted to obtain any pre-service 
medical records, particularly any pertaining to psychiatric 
treatment.  Other records and medical histories in the claims 
folders indicate that he received pre-service psychiatric 
treatment in the late 1970's at "Central Islip Psychiatric 
Hospital", apparently a State psychiatric facility.  
Although a certain December 1981-February 1982 "Central 
Islip" Charles K. Post Alcoholism Treatment center discharge 
summary is of record (obtained apparently by appellant), the 
diagnoses listed therein did not include a psychosis, but 
rather listed alcohol dependency, antisocial personality, and 
severe stress.  However, as the vacated April 2002 Board 
decision pointed out, said December 1981-February 1982 
discharge summary (which was a photocopied record) included a 
phrase "[t]here were overt symptoms of psychosis" which had 
an abnormally large amount of space between the words 
"were" and "overt", suggesting that a word might be 
missing.  It appears that although the originating agency in 
September 1996 requested the "Central Islip" records in 
question directly from that hospital, no response to that 
request is of record.  Appellant has recently submitted 
numerous copies of records, including a May 2000 response to 
appellant from a Medical Records Access Committee Chairperson 
for a State Office of Mental Health, stating that appellant's 
State Hospital records could not be located and that his 
records may have been destroyed; but that an index card was 
located and listed January 1979 and December 1981 hospital 
admissions.  However, it is unclear whether that Charles K. 
Post Alcoholism Treatment center hospital has been directly 
contacted by the RO and requested to search for any pertinent 
records, including pre-service and post-service treatment 
records.  Consequently, the RO should directly contact that 
Charles K. Post Alcoholism Treatment center hospital and 
attempt to obtain such pre-service and post-service treatment 
records.

With respect to another matter, it does not appear from the 
record that VA has afforded appellant appropriate VA 
examinations, such as by a psychiatrist and a urologist, with 
medical opinions rendered as to the etiology of appellant's 
chronic acquired psychiatric disability and testicular 
disorder.  Adequate medical opinions regarding the etiology 
of appellant's claimed psychiatric and testicular 
disabilities are deemed warranted for the Board to equitably 
decide the appellate issues, and should therefore be 
obtained.  See also the Court Order in this case, 
incorporating the Joint Motion for Remand.  

With respect to another procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  
This change in the law was generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  It is also noted that a part of 38 C.F.R. § 3.159 
has recently been invalidated.  Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, 7010 (Fed. Cir. Sept. 22, 2003).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) have 
held that Section 3 of the Veterans Claims Assistance Act of 
2000, dealing with notice and duty to assist requirements, 
does not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that date.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Additionally, in a recent case, Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit 
reaffirmed its holding in Dyment and Bernklau and also 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991) and 
Holliday v. Principi, 14 Vet. App. 280 (2001), to the extent 
these latter cases were in conflict with United States 
Supreme Court or Federal Circuit precedents.  The Board has 
recently sought an opinion from the VA Office of General 
Counsel as to the applicability of the Veterans Claims 
Assistance Act of 2000.  Therefore, the Board will assume 
that the Veterans Claims Assistance Act of 2000 is applicable 
in the instant case, pending a definitive answer to this 
question of the applicability of the Act.  Since it does not 
appear that the RO has expressly satisfied the Veterans 
Claims Assistance Act of 2000 requirement that VA notify the 
veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA, a remand of the 
case appears necessary for procedural due process concerns.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See 
also the Court Order in the instant case, incorporating the 
Joint Motion for Remand.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the appellant 
and his representative of the VCAA.  
Notice should be consistent with the 
Court cases cited above, the Court Order 
in this case, and any other applicable 
legal precedent.

2.  The RO should directly contact the 
New York State Charles K. Post Alcoholism 
Treatment center, Building #1 PPC Campus, 
West Brentwood, New York 11717, and any 
other appropriate organization, and 
request any additional, pre-service and 
post-service medical records, 
particularly concerning 
psychiatric/substance abuse treatment in 
the 1970's prior to service and in the 
early 1980's after service (including all 
records pertaining to December 1981-
February 1982 hospitalization).  To the 
extent appellant's assistance is needed 
in determining any details for an 
informed request, his assistance should 
be requested as indicated.  If necessary, 
appellant should be provided a release 
form and requested to sign and return it.  
Any such records should be associated 
with the claims folders.  In the event 
that records are unavailable, this should 
be noted in writing in the claims 
folders.  

3.  The RO should request the Naval 
unit(s) that appellant was assigned to, 
NPRC, or any other appropriate 
organization to search for (a) any 
additional service medical records, 
particularly psychiatric/psychologic 
evaluation/treatment records and any 
testicular injury treatment records, (b) 
any service 
personnel/administrative/disciplinary 
records, (c) any service substance abuse 
treatment records, (d) any military 
discharge orders, particularly in 
connection with appellant's service 
discharge, (e) any accidental injury 
investigation/line of duty reports, 
particularly concerning May 11, 1981 and 
June 11, 1981 injuries/incidents in 
question, and (f) any USS DUBUQUE 
chaplain's records that might pertain to 
appellant.  Any such records should be 
associated with the claims folders.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folders.

4.  The RO should contact the Director, 
Naval Council of Personnel Boards, 901 M 
Street SE, Washington Navy Yard, Building 
36, Washington, D.C. 20374-1989, or any 
other appropriate organization, and 
request a search for any Medical/Physical 
Evaluation Board proceedings records that 
may have been conducted during 
appellant's service.  Any such records 
should be associated with the claims 
folders.  In the event that records are 
unavailable, this should be noted in 
writing in the claims folders.

5.  The RO should contact the Director, 
Naval Historical Center (Ships' Histories 
Branch), 901 M Street SE, Washington Navy 
Yard, Washington, D.C. 20374-5060, and 
request a search for any Deck Logs of the 
USS DUBUQUE to the extent they may be 
relevant, particularly any pertaining to 
May 11, 1981 and June 11, 1981 
injuries/incidents in question.  Any such 
records should be associated with the 
claims folders.  A hardcopy of any 
microfiched records should be provided.  
In the event that records are 
unavailable, this should be noted in 
writing in the claims folders.

6.  With respect to the issue of service 
connection for an acquired psychiatric 
disorder, variously diagnosed, the RO 
should arrange an appropriate 
examination, such as by a VA psychiatrist 
or board of psychiatrists to determine 
the nature and etiology of any acquired 
psychiatric disorder presently 
manifested.  The examiner(s) should 
review the entire claims folders, examine 
appellant, and express an opinion, with 
degree of probability expressed in terms 
of is it at least as likely as not, as 
to: (a) Did any acquired psychiatric 
disorder preexist service and if so, was 
it aggravated by service beyond natural 
progression of the underlying disease 
process, (b) was an acquired psychiatric 
disorder initially manifested during 
service, (c) was a chronic psychosis 
initially manifested to a disabling 
degree within the one-year, post-service 
presumptive period, and (d) is a post-
traumatic stress disorder currently 
manifested, and if so, is it 
etiologically related to appellant's 
active service versus other causes?  

The examiner(s) should discuss the 
clinical significance, if any, of the 
December 1981-February 1982 Charles K. 
Post Alcoholism Treatment center 
discharge summary's notation regarding 
psychotic symptoms (i.e., what is the 
likelihood that psychotic symptoms were 
manifested during said hospitalization 
versus merely a missing word appearing 
between the words "were" and "overt" 
in that discharge summary; and if 
psychotic symptoms were likely manifested 
during said hospitalization, were they 
likely symptoms of a substance abuse 
disorder, a personality disorder, or a 
chronic, acquired psychiatric disorder 
such as schizophrenia or bipolar 
disorder?  If psychotic symptoms were 
likely manifested during said 
hospitalization and were symptoms of a 
substance abuse disorder, what is the 
etiology of the substance abuse 
disorder?).

The examination report should contain a 
social, industrial and military history, 
as well as clinical findings upon which 
any diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard to the 
sufficiency of the claimed service 
stressors.  In the event any additional 
examination/diagnostic studies (such as 
psychologic examination/testing) are 
medically deemed necessary to determine 
the etiology of the claimed psychiatric 
disability, then these should be 
accomplished.  In making this 
determination, the examiner(s) should 
utilize the nomenclature set forth in the 
American Psychiatric Association 
Diagnostic and Statistical Manual of 
Mental Disorders, 4th edition (DSM-IV).  
See 38 C.F.R. § 4.130 (2002).  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner(s) in the report(s).

7.  With respect to the issue of service 
connection for a testicular disability, 
the RO should arrange appropriate 
examination, such as a genitourinary 
examination, to determine the etiology of 
said disability.  The examiner should 
review the entire claims folders, examine 
appellant, and render an opinion, with 
degree of probability expressed in terms 
of is it at least as likely as not, as to 
the approximate date of onset of said 
claimed testicular disability (i.e., is 
it causally or etiologically related to 
service)?  In the event any additional 
diagnostic studies are medically deemed 
necessary to determine the etiology of 
the claimed testicular disability, then 
these should be accomplished.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.

8. The RO should review any additional 
evidence and readjudicate the issues of 
service connection for an acquired 
psychiatric disorder, variously 
diagnosed, and residuals of a testicular 
injury, under all appropriate statutory 
and regulatory provisions and legal 
theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



